PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/495,685
Filing Date: 19 Sep 2019
Appellant(s): Telefonaktiebolaget LM Ericsson (publ)



__________________
Dabiel P. Homiller
For Appellant















EXAMINER’S ANSWER

This is in response to the appeal brief filed on 03/07/2022.

Grounds of Rejection to be Reviewed on Appeal

Every ground of rejection set forth in the Office action dated 10/07/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Appellant’s argument

Independent Claims 24 and 36
Appellant’s Appeal Brief, on paragraph 2 of page 13, Appellant argues: “The “Response to Arguments” fails to show that Zhu discloses or suggests that a RAN node uses access restriction information comprising a handover restriction list or new information received from a core network to determine with which RATs a target UE is capable of communicating.”
Appellant’s Appeal Brief, on paragraph 2 of page 13, Appellant argues: “The “Response to Arguments” effectively refuses to address the issue of whether there is any reasonable way to combine Zhu’s teachings with Sebire’s techniques for determining whether to page a UE via WLAN.”

Independent Claims 32 and 41
Appellant’s Appeal Brief, on paragraph 5 of page 14, Appellant argues: “Nowhere in these claims, however, does Sebire suggest that the WLAN capability information indicates whether the UE is able to communicate with cells of a first RAT and whether the UE is able to communicate with cells of a second RAT. Further, nowhere do these claims suggest the first and second RATs each being a cellular mobile communications network RAT.”
Appellant’s Appeal Brief, on paragraph 5 of page 14, Appellant argues: “Further, nowhere do these claims suggest the first and second RATs each being a cellular mobile communications network RAT.”


Independent Claims 34 and 43
Appellant’s Appeal Brief, on paragraph 4 of page 15 and paragraphs 1-2 of page 16, Appellant argues: “Claims 34 and 43 require that the capability information provides an indication of whether the UE is capable of connecting with a first RAT, a second RAT, or both, in which the first and second RATs are each a cellular mobile communications network RAT. Thus, for similar reasons as discussed above with respect to claims 32 and 41, Sebire fails to disclose these features.”
Appellant’s Appeal Brief, on paragraph 4 of page 15 and paragraphs 1-2 of page 16, Appellant argues: “Further, nowhere do these claims suggest the first and second RATs each being a cellular mobile communications network RAT.”

(3) Response to Argument

Independent Claims 24 and 36
In response to appellant’s argument, on paragraph 2 of page 13, Zhu et al. teaches in paragraph 0129: “For example, a grouping rule and an area handover restriction policy are configured, so that the MME may use, in a process such as attach/handover/location update of user equipment getting connected by using an eNodeB in a specified eNodeB group (for example, in a hotspot area or a service experience area), an area handover restriction policy corresponding to the group to which the eNodeB belongs on the user equipment, that is, deliver the area handover restriction policy to the eNodeB. Therefore, the eNodeB may restrict, according to the area handover restriction policy, an area to which the user equipment is to be handed over.” 
Therefore, Zhu et al. teaches that Zhu discloses or suggests that a RAN node uses access restriction information comprising a handover restriction list or new information received from a core network.
SEBIRE et al. teach in abstract that the eNB decides, based on the received WLAN capability information, whether to page the UE via E- UTRAN or to notify the UE via WLAN. Therefore, SEBIRE et al. teach determining with which RATs a target UE is capable of communicating.
Therefore, the combination of SEBIRE et al.  and Zhu et al. teaches the same function of the claimed invention of the present application.
In response to appellant’s argument, on paragraph 2 of page 13, SEBIRE et al. teach in abstract that abstract that the eNB decides, based on the received WLAN capability information, whether to page the UE via E- UTRAN or to notify the UE via WLAN.
Therefore, the combination of Zhu’s teaching with Sebire’s techniques for determining whether to page a UE via WLAN.

Independent Claims 32 and 41
In response to appellant’s argument, on paragraph 5 of page 14, SEBIRE et al. teach in paragraphs 0053-0056 that a base station or eNB, at 400, receives WLAN capability information of a UE. The WLAN capability information may be received as part of a "UE radio capability information for paging" -information element (IE). The base station or eNB may also include, at 410, decides whether to page the UE via E-UTRAN or to notify the UE via WLAN based on the received WLAN capability information. SEBIRE et al. also mentions in paragraph 0055 that a UE, at 460, sends WLAN capability information to a network node, which may use the WLAN capability information to decide whether to notify the UE about cellular paging via WLAN. 
Therefore, Sebire suggest that the WLAN capability information indicates whether the UE is able to communicate with cells of a first RAT and whether the UE is able to communicate with cells of a second RAT.
In response to appellant’s argument, on paragraph 5 of page 14, SEBIRE et al. teach in paragraph 0027 that the UE is capable of receiving cellular paging via WLAN notification and in paragraph 051 that apparatus 20 may be a mobile device, such as a UE in LTE or LTE-A. In this embodiment, apparatus 20 may be controlled by memory 34 and processor 32 to send WLAN capability information to a network node, which may use the WLAN capability information to decide whether to notify the apparatus 20 about cellular paging via WLAN. 
Therefore, Sebire suggest that the first and second RATs each being a cellular mobile communications network RAT.

Independent Claims 34 and 43
In response to appellant’s argument, on paragraph 5 of page 14, SEBIRE et al. teach in paragraphs 0053-0056 that a base station or eNB, at 400, receives WLAN capability information of a UE. The WLAN capability information may be received as part of a "UE radio capability information for paging" -information element (IE). The base station or eNB may also include, at 410, decides whether to page the UE via E-UTRAN or to notify the UE via WLAN based on the received WLAN capability information. SEBIRE et al. also mentions in paragraph 0055 that a UE, at 460, sends WLAN capability information to a network node, which may use the WLAN capability information to decide whether to notify the UE about cellular paging via WLAN. 
Therefore, Sebire suggests and teaches that the capability information provides an indication of whether the UE is capable of connecting with a first RAT, a second RAT, or both, in which the first and second RATs are each a cellular mobile communications network RAT.
In response to appellant’s argument, on paragraph 5 of page 14, SEBIRE et al. teach in paragraph 0027 that the UE is capable of receiving cellular paging via WLAN notification and in paragraph 051 that apparatus 20 may be a mobile device, such as a UE in LTE or LTE-A. In this embodiment, apparatus 20 may be controlled by memory 34 and processor 32 to send WLAN capability information to a network node, which may use the WLAN capability information to decide whether to notify the apparatus 20 about cellular paging via WLAN. 
Therefore, Sebire suggest that the first and second RATs each being a cellular mobile communications network RAT.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/DAVID Q NGUYEN/Primary Examiner, Art Unit 2643                                                                                                                                                                                                        
Conferees:
/JINSONG HU/Supervisory Patent Examiner, Art Unit 2643   

/YUWEN PAN/Supervisory Patent Examiner, Art Unit 2649                                                                                                                                                                                                                                                                                                                                                                                                             
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.